         Case 1:19-cr-00681-NRB Document 31 Filed 04/19/21 Page 1 of 1




                                   April 17, 2021


 BY ECF
 Honorable Naomi Reice Buchwald
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

       Re:   United States v. Miguel Angel Martinez
             19 Cr. 681 (NRB)

 Dear Judge Buchwald:

        I write, with the consent of the government, to request a 30 day adjournment
 of the status conference in the above referenced matter currently scheduled for
 April 28, 2021. Within the last week, following ongoing plea discussions, the
 government conferred an amended plea offer to Mr. Martinez. As a result,
 additional time is required to discuss that offer with Mr. Martinez and prepare for
 an anticipated change of plea hearing.

       Mr. Martinez consents to the exclusion of time under the Speedy Trial Act.

Application granted. The status
conference is adjourned until May             Respectfully submitted,
27, 2021 at 11:00 a.m. The Court
excludes time under the Speedy                /s/ Amy Gallicchio
Trial Act through that date. See              _____________________________
18 U.S.C. § 3161(h)(7)(A).                    Amy Gallicchio
SO ORDERED.                                   Assistant Federal Defender
                                              O: 212-417-8728
                                              M: 917-612-3274

 Cc:    AUSA Emily Johnson




                                            Dated:    New York, New York
                                                      April 19, 2021
